This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, ATTANASIO, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Jerimiah A. TOOLEY
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202200069

                        _________________________

                           Decided: 28 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Derek A. Poteet

 Sentence adjudged 13 December 2021 by a special court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment: con-
 finement for four months, forfeiture of $800 per month for six months,
 and a bad-conduct discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                  United States v. Tooley, NMCCA No. 202200069
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2